DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-25 were pending.
Claims 26-28 have been added.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention there being no allowable generic or linking claim. 
Claims 1-17 and 24-28 are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Rejections Maintained/New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedi (Bedi et al., US 2009/0123467 A1; Pub: 03/14/2009, of record) in view of Krishnan (Krishnan, et al., Am. J. Surg. Pathol. 2010 Feb, Vol. 34, No. 2, p 178-189, of record), Patnaik (Patnaik, et al., Journal of Clinical Oncology 2012 May, Vol. 30, No. 15, p 2512-2512, of record) and Ma (Ma, et al., Cellular and Molecular Immunology) 7, 381-388 (2010), of record). 
	Bedi teaches of antibody-nucleic acid conjugates to treat neoplastic disorders (Bedi, Abstract).  The conjugate comprises a targeting moiety and an active agent (Bedi, ¶ 0008).  The targeting moiety may comprise a variety of antibodies including, but not limited to, anti-EGFR antibodies and anti-HER2 antibodies (Bedi, ¶ 0126).  Regarding claims 10 and 11, Bedi teaches that antibodies of the invention include antibody fragments such as Fab, Fab’, F(ab’)2, Fd, scFv, sdfv and fragments comprising either a VL or VH domain).  
	Regarding claims 12-14, Bedi teaches that a linker is a molecule that is used to join the antibody to the immunostimulatory component.  These linkers include, but are not limited to, straight or branched chain carbon linkers (not enzymatically cleavable) polypeptides (Bedi, 0428).  Bedi also teaches cleavable peptide linkers, which are defined as certain natural or synthetic polypeptides that contain certain amino acid sequences (i.e. are usually hydrophobic) that are cleaved by specific enzymes such as cathepsins, found primarily inside the cell (Bedi, ¶ 0430).
	Regarding claim 7, Bedi teaches that the targeting moiety binds to a target molecule or component of a cancer or tumor (tumor targeting moiety).  The targeted molecule may be a component of tumor cells, tumor vasculature or tumor microenvironment (Bedi, ¶ 0012).  Regarding claim 8, Bedi teaches that the invention may be used to prevent, reduce or eliminate a neoplasm (Bedi, ¶ 0544).   Bedi defines a “neoplasm” to include sarcoma and lymphoma (Bedi, ¶ 0084).
	Regarding claim 15, Bedi teaches “The present invention also provides pharmaceutical compositions comprising at least one compound capable of treating a disorder in an amount effective therefor, and a pharmaceutically acceptable vehicle or diluent.” (Bedi, ¶ 0558).   
	Regarding claims 16 and 17, Bedi teaches that the conjugates of the present invention may be used in conjunction with chemotherapeutic agents and that such a chemotherapeutic agent is the taxane paclitaxel. (Bedi, ¶ 0548).  Additionally, Bedi teaches that imidazole quinolines (a family of which gardiquimod is a member) may be used as the activating agent (Bedi, ¶ 0182).  Additionally, Bedi teaches that TLRs 1-4, 7 and 8 are expressed by myeloid DCs and TLRs 1, 7 and 9 are expressed by plasmacytoid DCs (Bedi, ¶ 0004).  
	Bedi does not teach a PD-1 antibody as the targeting moiety for the invention.  Bedi does not teach that the TLR 7/8 activating moiety is gardiquimod.  Bedi does not teach that the PD-1 antibody is lambrolizumab.  
	Krishnan reports on the study of tumor associated markers associated with angioimmunoblastic T-cell lymphoma (AITL).  Krishnan reports that 93% of AITL T-cells expressed PD-1, compared to 62% for peripheral T-cell lymphoma, unclassified (PTCLU) and 11% for anaplastic-lymphoma-kinase negative anaplastic large-cell lymphomas (ALK-negative ALCL) (Krishnan, p 181, ¶ 2).  Krishnan also reports that the high levels of PD-1 expression seen in AITL T-cells is consistent with previous work (Krishnan, p 183, Table 3). 
Patnaik reports on the study of the antibody MK-3475 (lambrolizumab), an anti-PD-1 antibody (Patnaik, Background, lines 1-3).  Patnaik reports that MK-3475 had, in preclinical trials, shown antitumor activity in multiple tumor types (Patnaik, Background, lines 3-4).  Patnaik reports that escalating IV doses of 1, 3 and 10 mg/kg were given every 2 weeks (Patnaik, Methods, lines 3-5).  Patnaik reports that MK-3475 was well tolerated across the doses tested and that no drug-related adverse events (AEs) greater than or equal to Grade 3 were reported (Patnaik, Results, lines 7-9) and that MK-3475 was well-tolerated without dose limiting toxicities across the tested dose levels (Patnaik, Conclusions, lines 1-2).   
Ma demonstrated that imiquimod and gardiquimod promoted the proliferation of murine splenocytes; stimulated the activation of splenic T, NK and NKT cells; increased the cytolytic ability of splenocytes against B16 and MCA-38 cell lines; and enhanced the expression of costimulatory molecules and production of IL-12 by macrophages and bone marrow-derived DCs. Ma teaches that these results are in accordance with previous studies of other TLR7 agonists or single stranded RNA (Ma, p 5, ¶ 2).  
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-EGFR of the antibody-nucleic acid conjugates of Bedi with the lambrolizumab of Patnaik, to arrive at lambrolizumab-nucleic acid conjugates for the treatment of PD-1 expressing cancer.  The motivation behind such a combination would be to treat AITL Krishnan teaches of the importance of PD-1 as a protein expressed highly in AITL lymphoma cells.  Bedi teaches a conjugate where an antibody targeting moiety is used to direct a TLR 7/8 agonizing activating moiety to tumor cells.  Ma teaches that Lambrolizumab is safe for human trial and it is effective at treating cancer with low toxicity.  At the time of filing, lambrolizumab was a well-characterized, safe antibody that was performing well in human clinical trials.  The motivation behind this incorporation of lambrolizumab is to have a conjugate wherein the antibody can be expected to: 1) be safe and 2) perform in a human in vivo environment.  A person having ordinary skill in the art would have a reasonable expectation of success using lambrolizumab in this ADC because of the data indicating safety and efficacy from Patnaik.  
It would be prima facie obvious to one of ordinary skill in the art to substitute the ssRNA of lambrolizumab-linker ssRNA of modified Bedi and Patnaik with the gardiquimod of Ma to arrive at an ADC comprising lambrolizumab-linker-gardiquimod, wherein gardiquimod is the activating moiety.  Of the exemplary rationales to support a prima facie case of obviousness from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), this one would encompass “simple substitution of one known element for another to obtain predictable results”.  In this case, one would be substituting gardiquimod for the ssRNA.  Both have the same function—agonizing TLR 7 and 8.  Additionally, Bedi teaches that TLRs 1-4, 7 and 8 are expressed by myeloid DCs and TLRs 1, 7 and 9 are expressed by plasmacytoid DCs (Bedi, ¶ 0004).  Since both the ss RNA of Bedi and gardiquimod act as agonists to both TLR 7 and TLR 8, both would be capable of activating both myeloid and plasmacytoid DCs.  One of ordinary skill in the art would be motivated to make such a substitution based on the fact that gardiquimod is a small molecule TLR 7/8 agonist and may not present some of the problems (e.g. stability, immunogenicity, etc…) as using a biological molecule such as ss RNA.  One of ordinary skill in the art would have a reasonable expectation of success generating lambrolizumab-linker-gardiquimod because Bedi teaches a conjugate where an antibody targeting moiety is used to direct a TLR 7/8 agonizing activating moiety to tumor cells, Patnaik teaches that Lambrolizumab is safe for human trial and it is effective at treating cancer with low toxicity, and Ma demonstrating the anti-cancer efficacy of gardiquimod.  
It would be prima facie obvious to one of ordinary skill in the art to combine the lambrolizumab-linker-gardiquimod conjugate of Bedi, Patnaik and Ma with the paclitaxel of Bedi to arrive at a pharmaceutical composition comprising lambrolizumab-linker-gardiquimod conjugate and the paclitaxel taught by Bedi.  One of ordinary skill in the art would be motivated to make this combination in order to enhance the efficacy of the lambrolizumab-linker-gardiquimod conjugate for the purposes of treating cancers.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because Bedi teaches that paclitaxel may be combined with Tm-L-Am targeted immunotherapy conjugates wherein Am is ss-RNA.  As established above, the substitution of ss-RNA with gardiquimod would produce an art equivalent conjugate and one of ordinary skill in the art would realize that paclitaxel would enhance the efficacy of this ADC as well.  

Response to Arguments
Applicant makes the argument that Bedi is not enabling for the teachings alleged by the Office because Bedi does not provide a method to conjugate the compound gardiquimod to the antibody instead of nucleic acids to the antibody.  Applicant then cites Example 1 (a conjugation scheme for conjugating nucleic acids to an antibody using EDC/imidazole chemistry) as evidence.  Applicant then argues that the conjugation scheme of Example 1 would be inoperable to “conjugate one amine to another amine”.  One of these amines refers to the amine present on the drug gardiquimod and the other amine refers to an amine present in the antibody.  
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Whether the Bedi discloses any methods of “conjugating one amine to another amine” is not pertinent.  The instant claimed composition requires linking a activating moiety comprising an amine moiety to an antibody.  Bedi does disclose a method of conjugating an amine comprising compound to an antibody.  At ¶ 0417-0418, Bedi discloses a method of linking an oligonucleotide comprising a terminal amine with sulfo-SMCC.  The structure of SMCC is depicted below: 

    PNG
    media_image1.png
    292
    547
    media_image1.png
    Greyscale

SMCC is a heterobifunctional linker comprising an amine-reactive NHS-ester moiety at one end and a thiol-reactive maleimide moiety at the other end of the molecule.  Reacting SMCC with an amine-containing compound, as is done in the method disclosed in ¶ 0417 of Bedi, results in the amine compound possessing a thiol-reactive maleimide moiety, which can then be conjugated to reduced antibodies using the method disclosed in ¶ 0418 of Bedi.    
Furthermore, methods for conjugating amine-comprising compounds to polypeptides, such as antibodies, were well-known and well-established in the prior art before the effective filing date of the instant application.  For example, the SMCC heterobifunctional linker used to link thiol-reactive maleimide moieties to amine-containing compound was commercially available in pre-made kits with conjugation instructions prior to the effective filing date of the instant application (See: Molecular Probes, et al., Protein-Protein Crosslinking Kit (2011); Catalog No. P6305).  Additionally, the EDC used by Bedi in Example 1 is a well-known member of the class of compounds called carbodiimides.  Nakajima (Nakajima, et al., Bioconjugate Chem. 1995 6, 123-130) teaches that carbodiimides are used to form amide bonds between carboxylic acid-containing compounds (such as the side chains of aspartic acid and glutamic acid) and amine-containing compounds (such as gardiquimod) (Nakajima, p 123, ¶ 4) under mild, aqueous conditions and that bioconjugation using carbodiimides had been widely performed in the prior art before the effective filing date of the application (Nakajima, p 123, ¶ 3).  
Furthermore, Sesay (Sesay, et al., BioPharm International 2003, Vol. 16, Issue 12) teaches on the subject of the general state of bioconjugation of a broad range of compounds (including radionuclides, drugs, toxins, enzymes, metal chelates, fluorophores, haptens and others) to antibodies (Sesay, p 1, ¶ 1).   Sesay teaches that monoclonal antibodies contain a number of reactive side chains and that these groups may serve as “handles” for attaching a wide variety of drug molecules (Sesay, p 2, ¶ 1).  Sesay teaches that one of these reactive groups are the carboxylic aid groups found at the C-terminus as well as in the side chains of aspartic acid and glutamic acid (Sesay, p 3, ¶ 1).  Sesay further teaches that these carboxylic acids are coupled to amine-containing molecules (such as gardiquimod) through the generation of a reactive ester at the site of the carboxylic acid using water soluble carbodiimides (such as the EDC taught by Bedi and Nakajima) (Sesay, p 3, ¶ 1). In conclusion, though no conjugation scheme specific for gardiquimod to an antibody is disclosed in the prior art, methods for conjugating amine-containing compounds, such as gardiquimod, to monoclonal antibodies: 1) are taught by Bedi at ¶ 0417-0418 of Bedi and 2) were well-known-and well-established in the prior art well before the effective filing date of the instant application.  It is well within the purview of one of ordinary skill in the art of bioconjugation to find and adapt these general, user-friendly protocols to the conjugation of gardiquimod to an anti-PD-1 antibody without undue experimentation.  

Claims 1-17 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedi (Bedi et al., US 2009/0123467 A1; Pub: 03/14/2009, of record), Krishnan (Krishnan, et al., Am. J. Surg. Pathol. 2010 Feb, Vol. 34, No. 2, p 178-189, of record), Patnaik (Patnaik, et al., Journal of Clinical Oncology 2012 May, Vol. 30, No. 15, p 2512-2512, of record) and Ma (Ma, et al., Cellular and Molecular Immunology) 7, 381-388 (2010), of record) as applied to claims 1-17 and 24-25 above and in further view of Burke (Burke, et al., Bioconjugate Chem 2009, 20, 1242-1250) and Hamblett (Hamblett, et al., Clinical Cancer Research 2004 Vol. 10, 7063-7070).  
The combined teachings of Bedi, Krishnan, Patnaik and Ma are discussed above.  
The combined teachings of Bedi, Krishnan, Patnaik and Ma do not teach that TM is linked to AM via a bond to cysteine via linker L, which comprises a maleimidocaproyl-valine-citrulline-p-aminobenzyloxycarbonyl moiety, at an average extent of conjugation of 3-5 L-AM moieties per TM.  
The teachings of Burke and Hamblett, however, make up for these deficiencies. 
Burke teaches that linkers comprising the val-cit-PABC moiety results in release of free, unmodified drug from the conjugate following localization of the conjugate into the target cell’s lysosomes (Burke, p1243, Fig. 1(b)):

    PNG
    media_image2.png
    287
    1228
    media_image2.png
    Greyscale

In step 1 of the cleavage, the valine-citrulline is cleaved by lysosomal proteases.  In step 2, the “self-immolative” PABC spacer undergoes [1,6] fragmentation coupled with release of carbon dioxide to yield free, unmodified drug.
Hamblett discusses the pharmacological properties of conjugates comprising differing drug to antibody ratios (Hamblett, Abstract) for drugs conjugated to antibodies at cysteine via maleimidocaproyl-Val-Cit linkers (Hamblett, p 7064, ¶ 4-5).  Hamblett teaches that maximizing the therapeutic potential of such drugs requires a high therapeutic index for the drug and a 2-fold “jump” in therapeutic index is observed when the drug to antibody ration is decreased from 8 drug/mAb to 4 drug/mAb (Hamblett, p 7069, ¶ 6).
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Hamblett and Burke with the combined teachings of Bedi, Krishnan, Patnaik and Ma.  The net result of such a combination would be a mixture of compounds of the formula: 
TM-(-L-AM)n
wherein: 1) L comprises a maleimidocaproyl-Val-Cit-PABC moiety, 2) AM comprises gardiquimod, 3) TM comprises an anti-PD-1 antibody, 4) -L-AM is linked to TM via linkages to cysteines and 5) n is, on average, 4.  One of ordinary skill in the art would be motivated to make such a conjugate in order to develop an immunoconjugate that releases free, unmodified AM into the target cells at a high therapeutic index.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Hamblett and Burke with the combined teachings of Bedi, Krishnan, Patnaik and Ma because: 1) Burke teaches that linkers comprising a val-cit-PABC moiety release free, unmodified drug into the target cell following lysosomal protease cleavage of the val-cit bond followed by subsequent self-immolation of PABC and 2) Hamblett teaches that, for drugs attached to antibodies at cystine via linkers comprising maleimidocaproyl-val-cit moieties, that an average drug to antibody ratio of 4 produces a 2-fold increase in therapeutic index as compared to conjugates having a drug to antibody ratio of 8.  
	Further, with respect to the instant claims being directed to average drug to antibody ratios of from 3-5, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  This fully satisfies the limitations of claims 26-28.

Conclusion
Claims 1-17 and 24-28 are rejected. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643           


/JULIE WU/Supervisory Patent Examiner, Art Unit 1643